In an action to recover moneys loaned and advanced to and on behalf of the borrower (1st cause of action), and for other relief, the appeals are (1) from so much of an order as, inter alla, granted respondent partial summary judgment on the first cause of action, (2) from the judgment entered thereon, and (3) from an order denying appellant’s cross motion for leave to serve an amended answer. Order granting partial summary judgment modified by striking therefrom everything following the words “ hereby is ” in the second ordering paragraph, and by substituting therefor the word “ denied ”. As so modified, order insofar as appealed from unanimously affirmed, with $10 costs and disbursements to appellant, and judgment vacated. Order denying appellant’s cross motion for leave to serve an amended answer reversed, without costs, and motion granted. The amended answer is to be served, if appellant be so advised, within 10 days after the entry of the order hereon. There are triable issues of fact with respect to the various loans and payments made to and for appellant by respondent as alleged in his first cause of action. Appellant is entitled to amend her answer to plead the defense of gifts. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.